Citation Nr: 1622657	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a bilateral foot disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The appellant had active service from September 1989 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  Jurisdiction of this matter is currently with the RO located in Salt Lake City, Utah.

In July 2011, the appellant testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in March 2014, at which time it was remanded for additional development.  In June 2015, the Board, in pertinent part, denied the issues of service connection for low back and bilateral hip disabilities.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to the filing of a Joint Motion For Partial Remand (Joint Motion) by the Veteran and VA in March 2016, the Court, in an Order also dated in March 2016, vacated the Board's June 2015 decision to the extent that it denied the Veteran's claims of service connection for low back and bilateral hip disabilities.  The case is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Such files have been considered in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately, appellate review of the Veteran's claims at this time would be premature.  Pursuant to the March 2016 Joint Motion, further development is required prior to final appellate review.  

The Veteran asserts that his low back and bilateral hip disabilities are secondary to his service-connected bilateral cavus deformity.  In its prior June 2015 decision, the Board relied upon an October 2014 VA examination in denying the Veteran's claim.  The examiner had concluded that the Veteran's claimed disabilities were neither caused nor aggravated by his cavus deformity.  However, in the March 2016 Joint Motion, the parties agreed that this opinion was inadequate as the examiner did not provide sufficient rationale to support the opinion that the Veteran's cavus deformity did not aggravate his hips or low back.  As such, the Joint Motion directs that a new examination be obtained.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA or private treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, the AOJ shall request any outstanding records related to the Veteran's low back and bilateral hip disabilities.  

All records obtained shall be added to the claims file.  If requests for any private treatment records are not successful, the agency of original jurisdiction must inform the appellant of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2015).

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted low back and bilateral hip disabilities.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed low back and bilateral hip disabilities were caused (in whole or in part) by a service-connected disability (including the Veteran's bilateral foot and knee disabilities), to include any medication taken for control or treatment of such service-connected disability?

(b)  If not, is it at least as likely as not that the Veteran's diagnosed low back and/or bilateral hip disabilities are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (including the Veteran's bilateral foot and knee disabilities), to include any medication taken for control or treatment of such service-connected disability?

If the Veteran's current low back and bilateral hip disabilities are aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then review the appellant's claims file and ensure that the above development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claims adjudication.

4.  The AOJ will then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


